Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION	
Claims 1-12 and 15-20 are pending. Applicant filed an amendment on 9/27/21, claims 1-20 were pending but applicant has canceled claims 13, and 14 and amended claims 1-12,15-16, and 20. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a final office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12,15-20 is/are rejected under  35 U.S.C. 103 as being unpatentable over US Patent 7257246 to Brodie in view of US Patent 20210090086 to Kriegsfeld.

As per claims 16,20 and 1, Brodie discloses;
 (Currently Amended) A method, comprising: at a computer system comprising at least one processor, a communication interface, and memory: 
receiving, by the at least one processor, via the communication interface, from a first deposit item input support server, first image data associated with a first deposit item;Page 6 of 16Application No.: 16/865,759 Reply to Office Action of September 27, 2021 (col. 10 lines 1-10)
applying, by the at least one processor, a machine learning classification model to the first image data associated with the first deposit item, (col. 12 lines 60-end, AI)

produces one or more predicted values for one or more fields of the first deposit item and one or more confidence scores for the one or more predicted values; 
based on the one or more predicted values for the one or more fields of the first deposit item and the one or more confidence scores for the one or more predicted values, Brodie (col. 14, lines 60-65)
generating, by the at least one processor, one or more commands directing the first deposit item input support server to accept or reject the first deposit item; 
Brodie (col. 13, lines 40-45)
and sending, by the at least one processor, via the communication interface, to the first deposit item input support server, (col. 14 lines 25-35)
the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, wherein sending the one or more commands directing the first deposit item input support server to accept or reject the first deposit item causes the first deposit item input support server to accept or reject the first deposit item (col. 13, lines 40-45)
Brodie does not explicitly disclose what Kriegsfeld teaches,
wherein the method further comprises: 
prior to receiving the first image data associated with the first deposit item, training, by the at least one processor, Kriegsfeld (0066-8, training phase where reference checks are scanned and a model is created to detect fraud)
the machine learning classification model based on 
a labeled dataset comprising images of 
previously submitted deposit items 
Kriegsfeld (0066-8, training phase where reference checks are scanned and a model is created to detect fraud, applicant spec is not clear on this but 0032 appears to indicate that it is a dataset of previously submitted items valid and not valid)
and decision data corresponding to the images of the previously submitted deposit items indicating whether each of the previously submitted deposit items was validly presented for deposit or not validly presented for deposit; Kriegsfeld (0066-8, training phase where reference checks are scanned and a model is created to detect fraud)
after sending the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, receiving, by the at least one processor, via the communication interface, from an enterprise user computing device, key input indicating one or more actual values for the one or more fields of the first deposit item;
Kriegsfeld (0066-8, fraud detection of deposits, 0069, a key for comparing and further creating scores of the values to determine if the checks are to be accepted or rejected)
and Page 7 of 16Application No.: 16/865,759 updating, by the at least one processor, the machine learning classification model based on the key input indicating the one or more actual values for the one or more fields of the first deposit item.
Kriegsfeld 0080-2 can further update the model to be more accurate based on new data)
The motivation for the combination of Brodie and Kriegsfeld is for the purpose of preventing fraud in check writing which is known to be an issue. (0002)

As per claims 2, 17 Brodie discloses;
The computer system of claim 1, wherein receiving the first image data associated with the first deposit item from the first deposit item input support server comprises -20-Docket No. 007131.02260 P9723-USreceiving the first image data associated with the first deposit item from the first deposit item input support server in real time as the first deposit item is presented for deposit.  
(claim 12 of reference)

As per claims 18, 3, Brodie discloses;
The method of claim 16, wherein receiving the first image data associated with the first deposit item from the first deposit item input support server comprises receiving image data comprising handwritten text.  (col. 10 lines 55-60)

As per claim 4, 19 Brodie;
The computer system of claim 3, wherein receiving the first image data associated with the first deposit item from the first deposit item input support server comprises parsing the handwritten text using one or more computer vision models.  
(col. 13 lines 1-10 AI model)

As per claim 5, Brodie discloses; The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a legal amount of the first deposit item and a confidence score for the predicted value for the legal amount of the first deposit item.  
(col. 9 lines 10-20)

As per claim 6 Brodie discloses;
The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a convenience box amount of the first deposit item and a confidence score for the predicted value for the convenience box amount of the first deposit item.  
(here the examiner cannot determine what is a convenience box amount Col. 13 lines 1-10, see 112 (a) above or col. 2 lines 10-20 courtesy amount) 

As per claim 11 Brodie discloses; The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a magnetic ink character recognition (MICR) line field of the first deposit item.  (Col. 6 lines 30-35)

Claim 15 is rejected similar to claim 1 as it is directed to a second set of image deposits with the same basic steps as claim 1. Col. 14 contains the term “checks” which refers to multiple checks, which could be applied to a two check type scenario.

As per claim 7, Brodie does not explicitly disclose what Kriegsfeld teaches;
The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a payee field of the first deposit item.  (0069-70 chart) 
The motivation is for the purpose of fraud detection for check writing. (0002)

As per claim 8 Brodie discloses; The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a date field of the first deposit item.  
(0069-70 chart) The motivation is for the purpose of fraud detection for check writing. (0002)

As per claim 9 Brodie does not explicitly disclose what Kriegsfeld teaches; 
The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a signature field of the first deposit item.  (0005-12)
The motivation is for the purpose of providing better fraud detection for check writing. (0002)

As per claim 10 Brodie does not explicitly disclose what Kriegsfeld teaches;
The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for an endorsement field of the first deposit item.  
(0072, classification model) 
The motivation is for the purpose of providing better fraud detection for check writing. (0002)

As per claim 12. Brodie discloses a Check scanning system but, not the confidence/intelligence disclosure of claim 12, Kriegsfeld teaches, The computer system of claim 1, wherein generating the one or more commands directing the first deposit item input support server to accept or reject the first deposit item comprises: generating a valid-invalid decision for the first deposit item based on the one or more confidence scores for the one or more predicted values and one or more confidence thresholds corresponding to the one or more predicted values; and embedding the valid-invalid decision generated for the first deposit item in the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, wherein the valid-invalid decision generated for the first deposit item causes the first deposit item input support server to accept the first deposit item if the valid-invalid decision generated for the first deposit item comprises an indication that the first deposit item is validly presented for deposit, and P9723-US wherein the valid-invalid decision generated for the first deposit item causes the first deposit item input support server to reject the first deposit item if the valid-invalid decision generated for the first deposit item comprises an indication that the first deposit item is not validly presented for deposit.  
(0066 and 0074) The motivation is similar to that presented for claim 10.




Response to Arguments
Claims 1-12 and 15-20 are pending. Applicant filed an amendment on 9/27/21, claims 1-20 were pending but applicant has canceled claims 13, and 14 and amended claims 1-12,15-16, and 20. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a final office action. 


Rejections under 35 USC 102 and 103(a)
Claims 1-6, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated 
by Brodie et al. (US 7,257,246, "Brodie"). 
Claims 7-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Brodie in view of Kriegsfeld et al. (US 2021/0090086, "Kriegsfeld"). 


Independent Claim 1 
Independent claim 1, as amended, recites, inter alia: 
prior to receiving the first image data associated with the first deposit item, train the machine learning classification model based on a labeled dataset comprising images of previously submitted deposit items and decision data corresponding to the images of the previously submitted deposit items indicating whether each of the previously submitted deposit items was validly presented for deposit or not 
validly presented for deposit; 

after sending the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, receive, via the communication interface, from an enterprise user computing device, key input indicating one or more actual values 
for the one or more fields of the first deposit item; and 
update the machine learning classification model based on the key input indicating the one or more actual values for the one or more fields of the first deposit item. 
Brodie and Kriegsfeld, whether considered alone or in combination, do not disclose, teach, or suggest at least these features of claim 1. In particular, Brodie and Kriegsfeld, whether considered alone or in combination, do not disclose, teach, or suggest at least "prior to receiving the first image data associated with the first deposit item, train the machine learning classification model based on a labeled dataset comprising images of previously submitted deposit items and decision data corresponding to the images of the previously submitted deposit items indicating whether each of the previously submitted deposit items was validly presented for deposit or not validly presented for deposit." 

In addressing original claim 13, in which similar features were previously recited, the Office 

Action asserts that Brodie discloses: 
The computing form of claim, wherein the memory stores additional computer-readable 
instructions that, when executed by the at least one processor, cause the computing platform to: prior to receiving the first image data associated with the first deposit item, train the machine learning classification model based on a labeled dataset comprising images of previously submitted deposit items and decision data corresponding to the images of the previously submitted deposit items indicating whether each of the previously submitted deposit items was validly presented for deposit or not validly presented for deposit. 
(col. 10) 
Office Action at page 7. 

Applicant respectfully disagrees. 
Brodie discusses "authenticating a transaction and assessing associated risks, and more particularly [...] authenticating a check-cashing transaction and assessing risks associated with a check-cashing transaction." See Brodie at col. 1, lines 12-16. 

In the cited portion, Brodie states: 
FIG. 3 is another flowchart of an exemplary embodiment of a risk assessment routine associated with a method in accordance with the invention. The embodiment of a risk assessment routine shown in FIG. 3 illustrates authentication of a consumer's check and assessment of the risk associated with authentication of a consumer's check The 
method 300 begins at 305. 

In 305, the invention receives a consumer's check and check data. 
Typically, a consumer is prompted in 150 to present the check for cashing. The kiosk prompts the consumer to position the check in the check reader or scanner so that the image of the check can be captured. The kiosk sends or otherwise transmits the consumer's 
check and/or check data to a host, server, check-cashing administrative entity, or another administrative entity for processing. 
305 is followed by decision block 310, in which a decision is made whether the consumer meets the check-cashing guidelines presented to the consumer via the kiosk display in 130 in FIG. 1. If the consumer does not meet the check-cashing guidelines, then the "NOT MET" 
branch is followed to 315. In 315, the transaction is cancelled, and the consumer is notified that the check-cashing guidelines were not met. 
The consumer will not be able to proceed with the transaction, and the routine 300 ends. However, returning to the decision block 310, if the consumer does meet the check-cashing guidelines, then the "MET" branch is followed to 320. 

In 320, a fee acceptance screen is displayed to the consumer. 
Generally, the consumer is prompted to accept a transaction fee. After the host, server, check cashing administrative entity, or another administrative entity receives sufficient check data, a relevant string of data is sent to the host, server, check-cashing administrative entity, or another administrative entity to calculate a transaction fee. The relevant string of data used to calculate the transaction fee can be, but is not limited to the check amount, the check type, the kiosk number, and a promotion code. Upon calculation of a transaction fee, a fee acceptance screen is then shown to the consumer at the kiosk, and the consumer is shown a proposed transaction fee and prompted to accept 
the fee or cancel the transaction. 

320 is followed by decision block 325, in which a decision is made whether the consumer accepted the transaction fee. If the consumer did not accept the transaction fee, then the "OPT OUT" branch is followed to 315, and the transaction is cancelled. However, returning the decision block 325, if the consumer accepts the transaction fee, 
then the "YES" branch is followed to 330. 
In 330, the financial data and check images are sent or transmitted to the host, server, check-cashing administrative entity, or another administrative entity. Check images, front and back, are transmitted to the host, server, check-cashing administrative entity, or another administrative entity. Note that these check images are binary, as well as bi-tonal for use with image character recognition software, as well as for manual review. The imaging software, administered by the host, server, check-cashing administrative entity, or another administrative entity, reviews the key fields on each submitted check, including, but not limited to, legal amount, courtesy amount, payee, signature line, endorsement, date and check type. 
Furthermore, when the consumer decides to accept the fee, an associated imaging camera at the kiosk takes a photo or otherwise captures an image of the face of the consumer. This biometric data 
can be stored and used later in the process for further authenticating the consumer's identity, or can be used at a later time to authenticate 
the consumer's identity. 

330 is followed by decision block 335, in which the image review process or routine determines whether the check is authenticated. The image character recognition software can either provide probabilities that the data it reads matches that which the consumer entered, or it can provide probabilities for different data results from a "blind" read. 

Predetermined or otherwise adjustable probability thresholds are established. Scores that are exceed a predetermined or adjusted probability threshold will then be transmitted through an image filter. 
For example, a consumer enters via the kiosk input device that her check amount is $500.00. The imaging character recognition software returns a probability score of 93% that the amount on the check itself is $500.00. Brodie at col. 9, line 64 to col. 11, line 10. 

Although Brodie discusses "a risk assessment routine [that] illustrates authentication of a consumer's check and assessment of the risk associated with authentication of a consumer's check," as well as an example in which "imaging software, administered by the host, server, check-cashing administrative entity, or another administrative entity, reviews the key fields on each submitted check, including, but not limited to, legal amount, courtesy amount, payee, signature line, endorsement, date and check type," nothing in these passages or in any other portion of Brodie amounts to a disclosure, teaching, or suggestion of the above-quoted features of claim 1. 

Indeed, nothing in Brodie can be analogized to "prior to receiving the first image data associated with the first deposit item, train the machine learning classification model based on a labeled dataset comprising images of previously submitted deposit items and decision data corresponding to the images of the previously submitted deposit items indicating whether each of the previously submitted deposit items was validly presented for deposit or not validly presented for deposit," 
as recited in claim 1. 

Kriegsfeld does not cure at least these deficiencies of Brodie. For example, Kriegsfeld discusses "processing images of financial documents captured using a mobile device," as well as "fraud detection for financial documents captured using a mobile device or other modality." See Kriegsfeld at paragraph [0002]. But nowhere does Kriegsfeld disclose, teach, or suggest the above- quoted features of claim 1. Indeed, nothing in Kriegsfeld can be analogized to "prior to receiving the first image data associated with the first deposit item, train the machine learning classification model based on a labeled dataset comprising images of previously submitted deposit items and decision data corresponding to the images of the previously submitted deposit items indicating whether each of the previously submitted deposit items was validly presented for deposit or not validly presented for deposit," as recited in claim 1. 


Here applicant is not persuasive. For one, Kriegsfeld is for the argued element clearly teaches a training feature for processing images.  (see for example 0067 training phase … reference check stock etc.  to train the system for fraud detection) Likewise 0067 the training phase is first in Kriegsfeld and the decision data is based on previously valid checks for example 0066. It is noted that the “or” presents a choice when broadly interpreted so it could be valid or not valid. However, it appears that Kriegsfeld in order to train the model database utilizes samples of good images to determine if the checks are valid. If applicant is arguing the “not valid” images element, it appears to be a choice and if it’s required, Kriegsfeld looks for signs of fraud by comparing a variety of expected elements in the current to past checks.

The combination of elements argument is generally not persuasive. 

Independent Claims 16 and 20 – argued similar to claim 1
Dependent Claims – argued by virtue of dependency.
 

Potentially allowable subject matter:  claims 12 and/or 15 when combined with claim 1 and the same for the other independent claims might form the basis for an allowable claim depending on how the combination is drawn up. Applicant attorney is invited to contact the examiner to discuss a potential framework.
Conclusion
The following non-patent literature may be applicable:
“Credit Card Fraud Detection Using Learning to Rank Approach” IEEE 2018 
“Doing good by fighting fraud: Ethical anti-fraud systems for mobile payments” Cornell University 2021 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3698